Title: To James Madison from John Ferguson and Others, 10 June 1815
From: Ferguson, John
To: Madison, James


                    
                        Newyork June 10th. 1815
                    
                    The Subscribers residents of the City of New York entertaining a very favorable opinion of the Personal worth and Military talents of Captn. James mc.Keon of the Corps of Artillery and understanding that Several officers of his grade who are retained in Service under the new Army arrangments, have either resigned or intended so to do, beg leave to Solicit of your Excellency that you would be pleased to continue Captn. mc.Keon on the Peace establishment with the rank he now holds if any vacancy should exist. We are fully aware that numerous applications Similar to the present are daily made; and that every one who seeks to be continued is indoustrious in Setting out the Importance of his own claims. In recommending Captn. McKeon to your attention we have no wish to be his Eulogists; but we conceive we only render him bare Justice, in Stating, that his reputation as a Gentleman is unsulled and we have always understood, that he has uniformly Sustained the Character of an Active brave and meritorious officer. It is a fact well established, that it was by his bravery and good conduct that Fort Niagara was defended and perhaps preserved from Capture in the attacks made on it on 13th. Oct. 1812 and the 21st Novr. 1812. In the Campaign of 1813 he served under Genl. Hampton and obtained by his conduct activity and vigilance the respect and friendship of all his Superior officers; Since that he has been Stationed at New York and latterly at New London in both of which places we are happy to say he was equally distinguished for the correctness of his deportment as a Gentleman and an officer. During the whole of this period of service Captn. McKeon has

never incurred the censure of a Superior Officer, nor been guilty of an act which called for a Court of Enquiry on his Conduct. Such in our opinion being the Character of Captn. Mc.Keon we indulge the hope that you will appreciate his merit by retaining him in the present Army establishment.
                    If he be gratified in this request, we are sure, it will be his highest and constant ambition to recommend himself by an active and unremitted discharge of the duties appertaining to his Station.
                    
                        Jno. Ferguson[and eighteen others]
                    
                